Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brooke W. Quist on 7 February 2022.

The application has been amended as follows: 

Claim 1. (Currently amended) 
A power beaming system, comprising: 
power beam circuitry to deliver electric power embodied in laser light beamed from a first location to a second location, the first and second locations being remote from each other, the laser light having at least two energy intensity levels, including a high energy intensity level and a low energy intensity level; 
guard circuitry having at least one emitter configured to emit one or more guard beams and at least one detector corresponding to the at least one emitter, wherein the guard circuitry is arranged to form a detection area about the laser lightthe guard  laser light
a controller configured to activate the guard circuitry and the power beam circuitry according to a plurality of sequentially activated safety modes, the controller executing instructions to:  
activate a first safety mode configured to set parameters of the guard circuitry to operate a first guard beam of the one or more guard beams 
in response to determining that the first of the plurality of detection areas is clear of objects, activate a second safety mode configured to set parameters of the guard circuitry to emit a second guard beam of the one or more guard beams with a larger second nominal ocular hazard distance to scan a second of the plurality of detection areas to detect objects, wherein the scanning of the second area involves an unsafe amount of light in the first area; 
in response to determining that the first and second of the plurality of detection areas are clear of objects, activate the laser light with the high energy intensity level.

Claim 2. (Currently Amended) 
A power beaming system according to claim 1 wherein [[an]] the energy intensity level of the laser light is determined at least in part by a voltage, a current, or the voltage and the current applied to produce the laser light.

Claim 3. (Original) 
A power beaming system according to claim 1 wherein the power beam circuitry includes a transmitter module arranged to produce a laser light beam that is controllably aimed at a fixed position laser light receiver, controllably tracked to a moving laser light receiver, or controllably directed in a scanning pattern.

Claim 4. (Canceled)

Claim 5. (Currently Amended) 
A power beaming system according to claim 1 wherein the energy intensity level 

Claim 6. (Currently Amended) 
A power beaming system according to claim 1 wherein the energy intensity level 

Claim 7. (Currently Amended) 
A power beaming system according to claim 1 wherein [[an]] the energy intensity level of the beamed laser light is determined at least in part by a wavelength of light produced by the power beam circuitry.

Claim 8. (Original) 
A power beaming system according to claim 1 wherein the power beam circuitry includes: a laser light receiver to receive the beamed laser light, wherein the laser light receiver includes at least one photovoltaic structure.

Claim 9. (Original) 
(Original) A power beaming system according to claim 8 wherein circuitry of the laser light receiver forms at least part of the at least one detector of the guard circuitry.

Claim 10. (Original) 


Claim 11. (Canceled)

Claims 12-20. (Canceled) 

Reasons for Allowance
Claims 1-3, 5-10, as filed 19 November 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power beaming system including power beam circuitry, guard circuitry, and controller arranged and operated to control laser power beaming based on object detection as recited, wherein: "guard circuitry having at least one emitter configured to emit one or more guard beams and at least one detector corresponding to the at least one emitter, wherein the guard circuitry is arranged to form a detection area about the laser light, wherein the detection area is subdivided into a plurality of detection areas, and wherein the guard circuitry is arranged to detect one or more objects in proximity to the laser light; a controller configured to activate the guard circuitry and the power beam circuitry according to a plurality of sequentially activated safety modes, the controller executing instructions to: activate a first safety mode configured to set parameters of the guard circuitry to operate a first guard beam of the one or more guard beams with a first 
Claims 2-3, 5-10, are allowed for being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836